UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 VeriTeQ Corporation (Name of Issuer) Common Stock, $0.00001 par value per share (Title of Class of Securities) 923(CUSIP Number) August 10, 2015 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) x Rule 13d-1(c) ¨ Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIPNo. 923449 300 13G Page 2 of 4 Pages 1 Names of reporting persons/I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Ned L. Siegel 2 Check the appropriate box if a member of a group (a)¨ (b)¨ 3 SEC use only 4 Citizenship or place of organization United States NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 5 Sole voting power 61,366 6 Shared voting power 0 7 Sole dispositive power 61,366 8 Shared dispositive power 0 9 Aggregate amount beneficially owned by each reporting person 61,366 10 Check if the aggregate amount in Row (9) excludes certain shares ¨ 11 Percent of class represented by amount in Row (9) 9.6% (based on 636,473 shares of common stock outstanding as of August 10, 2015) 12 Type of reporting person IN CUSIPNo. 923449 300 13G Page3 of 4 Pages Item1(a) Name of Issuer: VeriTeQ Corporation Item1(b) Address of Issuer’s Principal Executive Offices: 3333 S. Congress Ave., Suite 401 Delray Beach, FL 33445 Item2(a) Name of Person Filing: Ned L. Siegel, the “Reporting Person.” Item2(b) Address of Principal Business Office or, If None, Residence 3oca Raton Blvd., Suite 200 Boca Raton, FL 33431 Item2(c) Citizenship: United States Item2(d) Title of Class of Securities: Common Stock, $0.00001 par value Item2(e) CUSIP Number: 923449 300 Item3. Statement Filed Pursuant to Rule 13d-1(b) or 13d-2(b) or (c): Not applicable. Item4. Ownership: (a) Amount Beneficially Owned: 61,366 (b) Percent of Class: 9.6% (based on 636,473 shares of common stock outstanding as of August 10, 2015) (c) Number of shares as to which the person has: (i) Sole power to vote or direct the vote: 61,366 (ii) Shared power to vote or direct the vote: 0 (iii) Sole power to dispose or to direct the disposition of: 61,366 (iv) Shared power to dispose or to direct the disposition of: 0 CUSIPNo. 923449 300 13G Page3 of 4 Pages Item5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following ¨. Not applicable. Item6. Ownership of More Than Five Percent on Behalf of Another Person Not applicable. Item7. Identification and Classification of Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person Not applicable. Item8. Identification and Classification of Members of the Group Not applicable. Item9. Notice of Dissolution of Group Not applicable. Item10. Certifications By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIPNo. 923449 300 13G Page4 of 4 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: August 10, 2015 By: /s/ Ned L. Siegel Name: Ned L. Siegel
